DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8, 13-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (US Patent No 9165360 B1) in view of Tang et al (US 20120114205 A1) and Dabbah et al (US 20160292864 A1
Regarding claims 1, 2-8, 13, 26-28, Bates et al discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), the method comprising: analyzing (devices for automated reorientation and analysis of medical scans and images; and devices for automated analysis of medical scans; classify medical scans; abstract) at least one image from a 
However, Bates et al does not specifically disclose the features of identifying, localizing, and quantifying one or more abnormalities including at least one of: intracranial hemorrhage, intracranial mass effect, brain herniation, and hydrocephalus based, at least in part, on a deep learning model, wherein localizing the one or more abnormalities comprises demarcating one or more regions within at least an image of the set of head CT images and wherein quantifying the one or more abnormalities comprises calculating a size of the one or more abnormalities in accordance with the one or more demarcated regions.  
On the other hand, Tang et al, from the same field of endeavor, discloses the steps of  identifying (identify hypodensity within the insula ribbon and lentiform nucleus; identifying ischemic stroke from CT scan; paragraph 0008, 0024), localizing (locating at least one corresponding circular adaptive region of interest on the other side of the brain image), and quantifying (quantification of stroke index; detection of acute stroke such as normalization of the CT image into a standard atlas to identify hypodensity within the insula ribbon and lentiform nucleus; paragraph 0008, 0024, 0047) one or more abnormalities (FBI is defined as an indicator to detect the abnormality by checking; FBI.fwdarw.1 indicate abnormality occurred at the CAROI; paragraph 0050-0053) including at least one of : intracranial hemorrhage (abnormalities of a human brain can include identification of hemorrhage; computer aided detection of small acute intracranial hemorrhage on computer tomography of brain;  paragraph 0025, 0039), intracranial mass effect (brain CT images using neural network, human brain; paragraph 0057), brain herniation (detect intracranial hemorrhaging structures in a human brain; paragraph 0056-
However,  Dabbah et al also discloses a medical imaging data that represents the region of the subject, and an evaluation unit configured to process the registration data to determine, for each of a plurality of positions in the region, a value of a registration measure, the registration measure representing at least one feature of the registration as a function of position, wherein the evaluation unit is configured to determine whether an abnormality is present by comparing the value of the registration measure to a statistical atlas (paragraph 0016-0017). Furthermore, the evaluation unit is configured to compare the values of the registration measures to a statistical atlas and to determine a measure of abnormality based on the comparison (paragraph 0020, 0030-0031). In addition, the evaluation unit is configured to calculate disease information based on a difference between pixel values of inspiration/expiration images and statistical atlas images, and a display control unit is configured to display, on a display, the disease information based on 
Regarding claim 14, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), further comprising: evaluating the head CT image for quantitative features (an image analysis system 202 can comprise a midline shift determination module 222; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; furthermore an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; col. 1, line 48-col. 2, line 20; col. 10, lines 4-30).
	Regarding claim 15, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the analyzing comprises determining a quantitative feature comprising a volume of an abnormality (the system can be configured to conduct a data analysis of the whole intracranial region or only the skull region; in addition, the system can be configured to conduct a data analysis of only the periphery intracranial space or the central intracranial space; the system can be configured to identify and 
	Regarding claim 16, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the abnormality is an intracranial hemorrhage (the system can be configured to conduct a data analysis of only the periphery intracranial space or the central intracranial space; an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; figs. 4A-4B, fig. 13C; col. 2, lines 28-67, col. 15, line 40-col. 16, line 15).
	Regarding claim 17, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), further comprising: identifying anatomic features including at least of the falx cerebri, dorsum sella, basilar cistern, and globes (the system is configured to identify one or more of parameters which can suggest a high likelihood of a significant abnormality, and determine the need to review the medical scan; an image analysis system 202 can comprise a ventricle identification module 238; the ventricle identification module 238 can be configured to identify the location and condition of an anterior and posterior ventricle within the brain region of the scanned patient; col. 15, line 34-col. 16, line 37; the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion; col. 28, line 14-29, line 23).

	Regarding claim 19, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), further comprising determining an anatomic location of a hemorrhage, wherein the anatomic location of the hemorrhage is determined by automated registration to an atlas (an atlas alignment module configured to access from an atlas database a normative data set based on a computed axial tomography scanner type; and a registration module configured to apply an image registration algorithm to align the volumetric data set to the normative data set to generate an aligned volumetric data set; in addition, the system can be configured to identify a data set corresponding to the location of the skull within the head region, and the system can be configured to segment out and label the data set corresponding to the skull portion; col. 28, lines 14-65; col. 29, lines 1-23).
	Regarding claims 20, 23, 25, Bates et al discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), the method comprising: accepting a set of 
However, Bates et al does not specifically disclose the features of identifying, localizing, and quantifying one or more abnormalities including at least one of: intracranial hemorrhage, intracranial mass effect, brain herniation, and hydrocephalus based, at least in part, on a deep learning model, wherein localizing the one or more abnormalities comprises demarcating one or more regions within at least an image of the set of head CT images and wherein quantifying the one or more abnormalities comprises calculating a size of the one or more abnormalities in accordance with the one or more demarcated regions.  
On the other hand, Tang et al, from the same field of endeavor, discloses the steps of  identifying (identify hypodensity within the insula ribbon and lentiform nucleus; identifying ischemic stroke from CT scan; paragraph 0008, 0024), localizing (locating at least one corresponding circular adaptive region of interest on the other side of the brain image), and quantifying (quantification of stroke index; detection of acute stroke such as normalization of the CT image into a standard atlas to identify hypodensity within the insula ribbon and lentiform nucleus; paragraph 0008, 0024, 0047) one or more abnormalities (FBI is defined as an indicator to detect the abnormality by checking; FBI.fwdarw.1 indicate abnormality occurred at the CAROI; paragraph 0050-0053) including at least one of : intracranial hemorrhage (abnormalities of a human brain can include identification of hemorrhage; computer aided detection of small acute intracranial hemorrhage on computer tomography of brain;  paragraph 0025, 0039), 
However,  Dabbah et al also discloses a medical imaging data that represents the region of the subject, and an evaluation unit configured to process the registration data to determine, for each of a plurality of positions in the region, a value of a registration measure, the registration measure representing at least one feature of the registration as a function of position, wherein the evaluation unit is configured to determine whether an abnormality is present by comparing the value of the registration measure to a statistical atlas (paragraph 0016-0017). Furthermore, the evaluation unit is configured to compare the values of the registration measures to a statistical atlas and to determine a measure of abnormality based on the comparison (paragraph 0020, 0030-0031). In addition, the evaluation unit is configured to calculate disease information based 
	Regarding claim 21, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the removing is performed by: thresholding at a high Hounsfield unit number (fig. 5, fig. 7; the system can be configured to correlate voxels of a CT scan of a head region of a subject patient with intensities between 5 and 15 Hounsfield Units to spinal fluid; col. 16, line 50-col. 17, line 32); closing off discontinuities in a representation of the skull; creating a continuous high density vault that completely encloses a representation of the brain (col. 16, line 50-col. 17, line 30; col. 19, line 25-col. 20, line 33); performing a fill operation in order to isolate intracranial pixels (the system can be configured to apply an image filter or smooth out pixels in a scanned data set by comparing a particular pixel to its nearest neighboring pixels and/or otherwise improve the quality of the scanned image ; col. 20, line 65-col. 21, line 49).
	Regarding claim 22, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the analyzing comprises: calculating a histogram of CT densities for each image in the set of CT images (an image 
  	Regarding claim 24, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the analyzing (a midline shift detection module configured to analyze the anterior and posterior ventricles regions to determine a shift in the midline of the ventricles of the patient; an analysis module configured to analyze the second data set to determine whether detected tissue type amounts correspond to the normative data set) comprises: determining cerebral midline shift; and identifying the falx cerebri by application of an edge detection algorithm followed by a Hough transform (a midline shift detection module configured to utilize the fifth set of data elements to determine a shift in the midline of the ventricles of the patient; a tissue detection module configured to utilize the fourth set of data elements to determine a tissue type for each data element in the fourth set of data elements; an analysis module configured to determine whether detected tissue type amounts correspond to the normative data set; in addition, the system can be configured to detect voxels from the scanned volumetric data set with density or intensity values above a particular threshold value or within a range of values that is known to be a skull; it can be configured to detect a region of predefined thickness from the inner table of skull towards the center of the brain (col. 2, lines 31-col. 3, line 5; col. 16, line 51-col. 17, line 7; col. col. 21, line 22-col. 22, line 42). 
Claim Rejections - 35 USC § 103
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (US Patent No 9165360 B1) in view of Tang et al (US 20120114205 A1) and Dabbah et al (US 20160292864 A1) as applied to claim 1 above, and further in view of the document entitled “Pixel-Based Machine Learning Imaging” by Kenji Suzuki.
Regarding claims 9-12, Bates, Tang and Dabbah disclose everything claimed as explained above except the features of  “ wherein the convolutional neural network is a region- based convolutional neural network employing ground truth bounding box labeling with multi-class feature classification and bounding box regression, wherein, the convolutional neural network incorporates spatial location information, wherein the ensembles of convolutional neural networks are used, with or without other types of machine learning classifiers. 
However, Suzuki teaches the convolutional neural network is a region- based convolutional neural network employing ground truth bounding box labeling with multi-class feature classification and bounding box regression (page 2-3). Furthermore, Suzuki teaches the convolutional neural network incorporates spatial location information (page 6-7). He also teaches that the ensembles of convolutional neural networks are used, with or without other types of machine learning classifiers (page 7-9). In addition, Suzuki teaches that fine tuning, also known as transfer learning, is used to accelerate training and improve performance of the convolutional neural network (page 7, 10, 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Suzuki to the system of Tang, Dabbah and Bates in order to provide a method for using machine learning in the medical imaging field that includes medical image analysis and computer-aided diagnosis for the purpose of enhancing and detecting the accuracy of objects in images.
Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641